Citation Nr: 0404579	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for major depression, 
claimed to be secondary to the service-connected cervical 
spine fusion with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its March 2003 remand.  

The veteran provided testimony before the subscribed Veterans 
Law Judge at a Travel Board hearing, conducted at the RO in 
May 2003.  A transcript of the proceedings has been made a 
part of the veteran's record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that he is entitled to service 
connection psychiatric disability that he claims is related 
to his service-connected disability.  Service connection may 
be established for disability that is proximately due to or 
the result of service-connected disability.  
38 C.F.R. § 3.310(a) (2003).  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that 
entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The report of the April 2001 VA examination reflects that the 
examiner opined that there is "little if any direct 
connection" between the veteran's spine disability and his 
psychiatric disorder.  However, for the purposes of secondary 
service connection, entitlement may be established for 
disability caused or worsened by service-connected 
disability.  Consequently, additional inquiry is necessary 
before the Board can fairly decide the veteran's case.  In 
view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask examiner who 
conducted the April 2001 VA mental 
disorders examination to provide an 
addendum to the April 2001 examination 
order to clarify the opinion as to the 
etiology of the veteran's major 
depression.  If that examiner is no 
longer available, another physician 
should review the claims folder.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or more) that the veteran's major 
depression was caused or worsened by the 
service-connected cervical spine 
disability.  The clinical basis for that 
determination should be set forth in 
detail.  The claims folder should be made 
available for use in studying the case.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



